                          UNITED STATES DISTRICT COURT

                         WESTERN DISTRICT OF LOUISIANA

                                    MONROE DIVISION

THE PRUDENTIAL INSURANCE COMPANY                           CASE NO. 3:19-CV-00532
OF AMERICA

VERSUS                                                     JUDGE TERRY A. DOUGHTY

WALTER JACKSON JR., ET AL                                  MAG. JUDGE KAREN L.
                                                           HAYES

                                       JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge's Report and Recommendation is correct,

       IT IS ORDERED ADJUDGED AND DECREED that defendant-in-crossclaim, Joy R.

Jackson’s motion to dismiss [doc. # 25] is DENIED.

       Monroe, Louisiana, this 19TH day of September, 2019.



                                                    _____________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
